—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 5, 1993 (People v Louis, 192 AD2d 558), affirming a judgment of the Supreme Court, Kings County, rendered February 28, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.